Citation Nr: 9902702	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-40 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic right 
shoulder disability and chronic left knee disability.

2.  Entitlement to an increased evaluation for a right foot 
disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.  This is an appeal from a September 1994 rating 
action by the Department of Veterans Affairs (VA) denying 
entitlement to service connection for chronic right shoulder 
and left knee disabilities and confirming and continuing a 10 
percent evaluation for the veteran's right foot disability.  
The right foot disability is classified for rating purposes 
as plantar fasciitis with plantar calcaneal spur and hallux 
valgus.

In his VA Form 9, received in December 1995, the veteran 
indicated that he wished to have a personal hearing scheduled 
before the Board in Washington, D.C.  However, in a 
subsequent VA Form 9, received in March 1996, the veteran 
indicated that he did not wish to appear personally at a 
hearing before a member of the Board.  Therefore, the Board 
finds that the veteran has effectively withdrawn his request 
for a hearing before the Board.


REMAND

The veteran's service medical records reflect that he was 
seen on various occasions in 1988 and 1989 with complaints of 
left knee pain.  He was seen during 1990 on several occasions 
with complaints of pain regarding the right foot.  Plantar 
fasciitis was indicated.  X-ray study showed a calcaneal 
spur.  The veteran was seen during 1991 with complaints of 
right shoulder pain.

The veteran was afforded a VA general medical examination in 
April 1992.  He complained of pain regarding the left knee 
and right foot.  On examination of the left knee there was no 
deformity or swelling and no instability.  There was slight 
crepitation.  Examination of the right shoulder showed a 
normal range of motion.  Examination of the feet showed no 
deformities and the function of the feet appeared to be 
normal.  There was some tenderness on palpation in the 
calcaneal area of the right foot.  A diagnosis was made of 
history of left knee problems.  It was indicated that the 
veteran had occasional symptoms but was not functionally 
impaired.  A history of bone spurs and plantar fasciitis 
involving the right foot was also diagnosed.

The veteran was examined by the VA for his feet in June 1994.  
He reported occasional fatigue in both feet.  There was pain 
in the right heel on rising on the toes and on standing on 
the heels.  There was a bilateral hallux valgus.  There were 
also corns on both feet.  The diagnoses included right 
plantar calcaneal spur, right plantar fasciitis and bilateral 
hallux valgus.

VA outpatient treatment records reflect that the veteran was 
observed and treated during 1994 and 1995 for various 
conditions including pain involving his right shoulder.  An 
X-ray study of the right shoulder in December 1994 reportedly 
showed an irregularity of the distal clavicle possibly 
related to an old injury.  An X-ray study of the right 
shoulder in January 1995 was reported to be negative.  In 
February 1994 the veteran was seen for right heel pain.  He 
was seen in March, May and July 1995 for complaints of pain 
regarding the right shoulder.

Records from Dr. Henry San German reflect that the veteran 
was seen in September 1995 for pain involving the right 
deltoid region.

On the basis of the present record the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The regional office should obtain 
copies of all VA outpatient treatment 
records of the veteran since July 1995 
and associate those records with the 
claims file.

2.  The veteran should then be afforded 
special orthopedic and podiatry 
examinations in order to determine the 
nature and extent of any right shoulder 
or left knee disability that may now be 
present and the nature and severity of 
the veteran's right foot condition.  All 
indicated special studies, including X-
ray studies of the right shoulder, left 
knee and right foot should be conducted.  
The examiners should identify the 
limitation of activity imposed by the 
veteran's right foot condition, viewed in 
relation to the medical history, 
considered from the point of view of the 
veteran's working or seeking work with a 
full description of the effects of 
disability upon his ordinary activity.  
An opinion should be provided by the 
examiners regarding whether pain 
associated with the service-connected 
right foot condition significantly limits 
functional ability during flare-ups or 
with extended use.  Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiners should also 
indicate whether the right foot exhibits 
weakened movement, excess fatigability or 
incoordination.  Lathan v. Brown, 7 Vet. 
App. 359 (1995); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The claims file is to 
be made available to the examiners for 
review prior to conducting the 
examinations.

3.  The regional office should then 
review the veteran's claims.  If the 
determination regarding any of the issues 
on appeal remains adverse to the veteran, 
he and his representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
	L. J. WELLS-GREEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

- 2 -
